Exhibit 10.28 CLINICAL TRIAL AGREEMENT (SK#11731) THIS AGREEMENT is made and entered into as of the 25th day of February, 2006 (hereinafter "Effective Date") by and between SLOAN-KETTERING INSTITUTE FOR CANCER RESEARCH and its affiliate MEMORIAL HOSPITAL FOR CANCER AND ALLIED DISEASES both having a principal place of business at 1275 York Avenue, New York, New York 10021, membership corporations of the State of New York (hereinafter "SKI/MEMORIAL"), and ACTINIUM PHARMACEUTICAL INC., a corporation having its principal place of business at 25b HANOVER Road, Florham Park, NJ 07932 (hereinafter "COMPANY"). WITNESSETH WHEREAS, SKI/MEMORIAL will conduct a clinical trial entitled "Phase I Trial of Targeted Nano Generator (Actinium 225-Labeled Humanized Anti CD33 Monoclonal Ab HuM195" or "Study Drug") in Patients with Advanced Myeloid Malignancy" (IRB# 02-017, hereinafter "Study"). WHEREAS, COMPANY conducts business in the development, manufacture and sale of therapeutic products, and is interested in partial sponsorship of the Study in exchange for access to the data resulting from the Study. NOW, THEREFORE intending to be legally bound and upon the terms, conditions and covenants hereinafter set forth, SKI/MEMORIAL and COMPANY agree as follows: ARTICLE I -THE STUDY 1.1SKI/MEMORIAL has established and maintains a Leukemia Service, a Division of Hematologic Oncology, in the Department of Medicine and has acquired expertise in conducting research investigations, clinical trials and laboratory test evaluations. 1.2The Study under this Agreement will be conducted under the protocol approved by SKI/MEMORIAL'S Human Subject Institutional Review Board (hereinafter "IRB"), based on the draft protocol annexed hereto as Exhibit A (hereinafter "Protocol"). SKI/MEMORIAL shall submit the Protocol for approval to the IRB and the United States Food and Drug Administration (hereinafter the "FDA"). COMPANY shall supply Actinium-225 and HuMI 95 after COMPANY has: 1 a. received a mutually executed copy of this Agreement b. received documentation from SKI/MEMORIAL that SKTJMEMORIAL'S IRB has approved the Protocol. Promptly after SKI/MEMORIAL'S IRB has approved the final Protocol, SKI/MEMORIAL shall forward a copy to COMPANY. SKI/MEMORIAL shall also forward any subsequent change to the Protocol to COMPANY. 1.3As part of this Agreement, SICEMEMOR1AL shall appoint Joseph G. Jurcic, M.D. and/or such other physicians as it may deem appropriate as investigators (hereinafter "Investigators") to oversee the Study. If Dr. Jurcic should become unable to complete the Study, SKI/MEMORIAL shall consult with COMPANY regarding the appointment of a new principal investigator. 1.4The Investigators on behalf of SKI/MEMORIAL shall prepare and maintain records and case histories with all pertinent data documented as required by the Protocol on case report forms supplied by COMPANY. The parties shall hold all patient data confidential, and information provided to COMPANY shall not disclose patient health information, except to the extent that the patient consent form permits. COMPANY may disclose reports and other information to an independent data management company, provided the management company is bound to hold such information in confidence. 1.5The Investigators shall also promptly notify COMPANY and the IRB of any adverse reaction in the course of the Study of which they become aware 1.6SKI/MEMORIAL and COMPANY agree that in the performance and documentation of the Study they shall adhere to all applicable government laws, rules, regulations and guidelines, including but without limitation the Health Insurance Portability and Accountability Act of 1996 ("IIIPAA") and its regulations and official guidance promulgated thereunder, and those of the FDA, including among others the Generic Drug Enforcement Act of 1992 (21 USC §§ 305,306). Certifications and other documents required by these statutes and regulations, such as those relating to financial conflicts of interest and debarment from performing clinical trials, shall be provided as necessary. 1.7COMPANY shall provide SKI/MEMORIAL with any investigational protocols, pre- clinical or background information which are germane to the Study. 1.8Upon SKI/MEMORIAL'S request, COMPANY shall provide, without cost to SKI/MEMORIAL, sufficient amounts of Actinium 225 and HuM195 to conduct the Study. 1.9SKI/MEMORIAL shall permit COMPANY to monitor the progress of the Study through site visits and review of Study reports and related documentation. The parties agree that COMPANY may engage a third party of COMPANY's choosing to conduct the Study monitoring. 2 1.10SKI/MEMORIAL shall provide the physician, laboratory, statistical, and clinical support staff levels of effort required to complete the Study ARTICLE U — REPORTS 2.1SKI/MEMORIAL shall keep COMPANY advised of the status of the Study via periodic reports. The frequency of reports shall be mutually agreed to by both parties. There shall also be a final report of the Study presented to COMPANY within sixty (60) days of the Study completion. 2.2All reports submitted to COMPANY shall become the property of COMPANY and may be used by COMPANY for its internal uses. If COMPANY desires to release the reports or any contents in the reports to the public domain by any means or methods such as press releases, publications, meeting presentations, COMPANY must first obtain written_ consent from SKI/MEMORIAL. ARTICLE III - PUBLICATION 3.1Notwithstanding anything contained herein to the contrary including without limitation Article IV, SKI/MEMORIAL may freely publish the results of its investigative findings hereunder. The authorship and contents (including scientific conclusions and professional judgments) of any paper submitted shall be determined by SK /MEMORIAL. SKI/MEMORIAL shall provide COMPANY with a copy of the papers prepared for publication prior to their submission to a scientific journal or presentation at scientific meetings. COMPANY shall have thirty (30) days to review the papers. COMPANY shall not make any editorial changes in the papers, but may delete any of its Confidential Information (as defined in Article V) contained therein. COMPANY personnel shall be acknowledged With customary scientific practice. ARTICLE IV - CONFIDENTIAL INFORMATION 4.1 In order to effectively complete the Study, it may be necessary or desirable for the parties to disclose proprietary, trade secret and/or information relating to patients (hereinafter "Confidential Information") to one another. 4.1.1 All medical records (or other patient information) not transcribed into the case report forms are Confidential Information of SKI/MEMORIAL, and do not need to be marked "Confidential". There shall be no time limit on the parties' obligation to maintain the confidentiality of patient identifiable health information, including information whose identifiers may be ascertained by the exercise of reasonable effort through investigation. Patient identifiable health information shall be protected in compliance with all applicable regulations, rules and statutes. COMPANY agrees to refrain from publishing or disclosing any part of such confidential medical records or from using it except as necessary to discuss and analyze the results of the Study, to ensure research integrity, to communicate with the FDA and other regulatory authorities, and other wise as required by law or specifically permitted by authorizations or consents signed by Study subjects, or waivers of authorization granted by an IRB overseeing the Study ("Permitted Activities"). COMPANY also agrees to restrict the use and disclosure of any individually identifiable health information gained through the Permitted Activities to its workforce, contractors, subcontractors, Study collaborators and agents who must have access to that information in order directly to support or facilitate the Permitted Activities, and to use the necessary means to bind those parties to these restrictions and requirements, as though these restrictions and requirements applied to these entities directly. 3 4.1.2 Any other Confidential Information shall be marked as "Confidential" or, if provided to the other party orally, shall be reduced to writing marked as "Confidential" and sent to the other party within ten (10) days of the oral disclosure, except that this requirement shall not apply to patient information, which is always Confidential Information. Each party agrees that such other Confidential Information of the other party disclosed to it or to its employees or an independent data management company shall for three (3) years after disclosure: (a)be used only in connection with the legitimate purposes of this Agreement; (b)be disclosed only to those who have a need to know it; and (c)be safeguarded with the same care normally afforded confidential information in the possession, custody or control of the party holding the Confidential Information. The foregoing shall not apply when, after and to the extent the Confidential Information disclosed: i. can be demonstrated to have been in the public domain prior to the date of the disclosure; or ii enters the public domain through no fault of the receiving party; or iii. was already known to the receiving party at the time of disclosure as evidenced by written records in the possession of the receiving party prior to such rime; or iv. is subsequently received by the receiving party in good faith from a third party without breaching any confidential obligation between the third party and the disclosing party; or v. was independently developed, as established by tangible evidence, by the receiving party without reference to information or material provided by the disclosing party; or vi. is required to be disclosed for minimal compliance with court orders, statutes or regulations or SKI/MEMORIAL audits for compliance with such regulatory requirements, provided that prior to any such disclosure to the extent reasonably practicable, the parry from whom disclosure is sought shall promptly notify the other party and shall afford such other party the opportunity to challenge or otherwise lawfully seek limits upon such disclosure of Confidential Information. 4 ARTICLE V - COMPENSATION 5.1Definitions For purposes of this Agreement, the following definitions apply: i.
